                                               USDC SDNY
                                               DOCUMENT
UNITED STATES DISTRICT COURT                   ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                  DOC #:
                                               DATE FILED: 5/19/202
---------------------------------------x
                                       :                   1
UNITED STATES OF AMERICA               :
                                       :
          -against-                    :                 ORDER
                                       :
FELIX CORDERO, SR.,                    :
                          Defendant.   :
                                       :         1:17-cr-00290-GHW-4
                                       :             Docket #
---------------------------------------x




       Gregory H. Woods    , DISTRICT JUDGE:
      Judge's Name


The C.J.A. attorney assigned to receive cases on this day,

       James M. Branden         is hereby ordered to assume

representation of the defendant in the above captioned

matter, NUNC-PRO-TUNC                 .



      SO ORDERED.



Dated: May 19, 2021
New York, New York
                                 UNITED STATES DISTRICT JUDGE
